Title: To George Washington from Henry Knox, 25 July 1794
From: Knox, Henry
To: Washington, George


               
                  Sir,
                  War department July 25. 1794
               
               The case of the late Captain Perrit has been referred to me by the house of representatives with instructions to report thereon to the next session of Congress—It is therefore under consideration.
               Upon reconsidering the subject Mr Howell will have no objection of showing to Mr Blanchard, the decisions upon the cases which he mentions and of delivering to me for the use of Congress and to enable me to judge upon the case, copies of such decisions. But it is conceived that Copies ought not otherwise to be furnished—In all cases a Claimant or his Agent may have a copy of his own account but not the Copies of the accounts of other persons.  I have the honor to be with perfect respect Your obedient Servant
               
                  H. Knox secy of war
               
            